QUARLES, C. J.
— This is an appeal from an order of the district court dissolving a temporary injunction theretofore granted by said district court in this action, which order so appealed from was made and entered on the sixth day of August, 1900. It was made to appear in this court that afterward, on the fifth day of November, 1900, a final judgment in favor of the respondents was entered in this action in the district court, whereby said action was terminated. It is also made to appear that no appeal from said final judgment has been taken, and that the time for taking such appeal has expired. Upon these grounds the respondents move to dismiss this appeal. This motion must be sustained. A review of the action of the district court upon the motion to dissolve said temporary injunction would be an idle act upon the part of this court. That order, if erroneous, must stand. Its reversal would accomplish no useful or beneficial purpose to anyone, *346and would not affect the status of the parties, as the controversy has long since ended.
For the foregoing reasons, the motion to dismiss the appeal is sustained.
Sullivan and Stockslager, JJ., concur.